DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 11/30/2020 with respect to the prior art rejection(s) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., in view of applicant’s amendments, an updated search was performed, and the results of said updated search revealed prior art relevant to at least the same general field(s) of endeavor concerning sealing devices/configurations, such that said prior art fairly renders obvious the new claim limitations concerning a first set of chamfers on the uppermost portion of the cross-section of the spacer ring and a second set of chamfers on the lowermost portion of the cross-section of the spacer ring, and wherein the first set of chamfers are different from the second set of chamfers]; [e.g., the newly cited prior art reference US 20020084593 (Baehl) teaches an analogous sealing device/configuration that utilizes chamfers in the manner claimed, and includes clear motivation(s) as to why one of ordinary skill in the art would be driven to modify the spacer ring per Peters to include said chamfers].
Further note that in view of applicant’s amendment(s) to claim 21, the rejection(s) under 35 U.S.C. 112(b) have been withdrawn. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-22 are rejected under 35 U.S.C. 103 as being obvious over US 20120037124 (Peters) in view of US 20070163545 (Beardmore) in further view of US 20020084593 (Baehl).

    PNG
    media_image1.png
    400
    572
    media_image1.png
    Greyscale

Figure 4 (Peters) [compare to applicant’s Fig. 2, of which best illustrates the subject matter per the independent claims 1, 13, and 19]

Regarding claim 1, Peters (Figure 4) teaches a seal configuration for a fuel injector (54, 60, 62, 64, and 66) [including the fuel injector and engine] (see Fig. 4 in conjunction with paragraphs [0003], lines 1-8 and [0015], lines 1-4), the seal configuration comprising:
a seal ring (76) within a seal groove [e.g., the recess where the seal ring 76 and the spacer ring provided above are positioned] of the fuel injector, wherein the seal ring is formed from a first material (implicit) [see annotated Fig. 4 above],
a spacer ring within the seal groove of the fuel injector, wherein the spacer ring is formed from an unspecified material (implicit) [see annotated Fig. 4 above],
wherein an outer diameter of the spacer ring is greater than a diameter of a fuel injector bore of the fuel injector (see annotated Fig. 4 above), and
wherein the spacer ring is configured to be adjacent the seal ring within the seal groove to form a seal of a fuel injector slot of an engine head (50) of the engine (see annotated Fig. 4 above in conjunction with paragraph [0014], lines 1-3),
wherein the fuel injector slot is configured to support the fuel injector (see annotated Fig. 4 above).
Peters fails to expressly teach wherein the spacer ring is made from a second material, the second material being different from the first material of the seal ring [e.g., while there is/are no apparent difference(s) between the claimed seal configuration (e.g., per applicant’s Fig. 2), and that of the seal configuration per Fig. 4 of Peters (from a visual standpoint), Peters does not expressly disclose that the seal ring 76 and the spacer ring provided above are made from different materials]. Note that claim 1 does not necessarily require that the spacer ring and the seal ring be made from different a first material” and “a second material”, the examiner has construed the limitations as such [e.g., as requiring that the spacer ring and the seal ring are made from different materials]. Peter also fails to teach wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section.
However, Beardmore (Figure 1a) teaches an analogous seal configuration (30) for a fuel injector (14) [see Fig. 1a], and wherein the corresponding seal ring (32) may be made from a first material [e.g., a viscoelastic material or an elastic material such as rubber], and wherein the corresponding spacer ring (34 or 35) may be made from a second material [e.g., steel, aluminum, composites, etc.] that is different from the first material of the seal ring (see Fig. 1a in conjunction with paragraph [0022]). Notably, the seal configuration per Beardmore is also concerned with the interface(s) between the fuel injector and a cylinder head (18).
Baehl (Figures 1, 3) also teaches an analogous sealing element (30) [e.g., corresponding to the claimed spacer ring of which serves as a sealing element], and wherein said sealing element is provided with a first set of chamfers on an uppermost portion of a cross-section of the sealing element [e.g., per Fig. 3, the chamfers between the points 14 and 15, and the points 8 and 9] and a second set of chamfers on a lowermost portion of the cross-section [e.g., per Fig. 3, the chamfers between the points 1 and 2, and the points 6 and 7] (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]).
e.g., having the seal ring 76 and the spacer ring provided above be made from different materials], as suggested by Beardmore, in order to accordingly distribute axial forces relevant to the seal configuration, provide a desired measure of vibratory isolation to the fuel delivery system, and to limit heat transfer between the cylinder head and the fuel within the fuel delivery system (see Fig. 1a in conjunction with paragraph [0022]), and to have wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section as a modification (or an alternative) in the seal configuration per Peters [e.g., having the spacer ring per Peters include the first and second sets of chamfers], as suggested by Baehl, in order to accordingly achieve a spacer ring that is resistant (or more resistant) to extrusion and/or nibble (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]) [e.g., extrusion and/or nibbling are terms used to describe the physical damage/degradation of a seal caused by high stresses/pressures/friction/etc.]; [e.g., extrusion and/or nibbling of sealing rings/elements is a primary cause of seal failure in dynamic and/or high pressure sealing ring/element applications (e.g., applications such as that of the claimed invention)].
Regarding claims 2 and 3, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters fails to expressly e.g., hardness] of the first material is less than a durometer of the second material (or wherein the first material comprises a rubber material).
However, Beardmore (Figure 1a) teaches an analogous seal configuration (30) for a fuel injector (14) [see Fig. 1a], and wherein the corresponding seal ring (32) may be made from a first material [e.g., a viscoelastic material or an elastic material such as rubber], and wherein the corresponding spacer ring (34 or 35) may be made from a second material [e.g., steel, aluminum, composites, etc.] that is different from the first material of the seal ring (see Fig. 1a in conjunction with paragraph [0022]). One of ordinary skill can further infer that the durometer/hardness of a material such as rubber will be less than that of materials such as steel, aluminum, and/or various composites [e.g., via common knowledge, referencing hardness tables, etc.]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 4, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein a thickness [e.g., from left to right and/or from top to bottom per Fig. 4] of the seal ring is substantially the same as a thickness of the spacer ring (see annotated Fig. 4 above).
Regarding claim 5, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters fails to expressly teach wherein the second material comprises a polytetrafluoroethylene (PTFE) material.
However, Beardmore (Figure 1a) teaches an analogous seal configuration (30) for a fuel injector (14) [see Fig. 1a], and wherein the corresponding seal ring (32) may be made from a first material [e.g., a viscoelastic material or an elastic material such as rubber], and wherein the corresponding spacer ring (34 or 35) may be made from a second material [e.g., steel, aluminum, composites, etc.] that is different from the first material of the seal ring (see Fig. 1a in conjunction with paragraph [0022]). Note that the examiner has construed the disclosed composites such that said composites encompass all generally well-known composites, such as polytetrafluoroethylene (PTFE) [e.g., PTFE is a synthetic polymer consisting of two elements, carbon and fluorine, or in other words, PTFE is a composite material]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 6, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the outer diameter of the spacer ring is substantially uniform, such that an external surface of the spacer ring is substantially adjacent the engine head when the fuel injector is received in the injector slot (see annotated Fig. 4 above).
Regarding claim 7, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the spacer ring has a substantially rectangular cross-section (see annotated Fig. 4 above).
Regarding claim 9, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein an inner diameter of the seal ring and an inner diameter of the spacer ring are substantially the same as an inner diameter of the seal groove (see annotated Fig. 4 above).
Regarding claim 10, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein an outer diameter of the spacer ring is greater than an outer diameter of the seal groove (see annotated Fig. 4 above and/or Fig. 4) [e.g., per the illustration of Fig. 4, there is an apparent difference (albeit slight) between the spacer ring and the outer diameter of the seal groove, such that the outer diameter of the spacer ring is slightly greater than that of the seal groove].
Regarding claim 12, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the outer diameter of the seal ring, before the injector is installed in the fuel injector slot, is greater than a diameter of the fuel injector slot (see Fig. 4) [e.g., one can readily observe Fig. 4 to see that the outer diameter of the seal ring 76 is greater than a diameter of the fuel injector slot, at least at the lowermost portions of the fuel injector slot], and wherein the outer diameter of the seal ring, after the fuel injector is installed in the fuel injector slot, is (or will be) formed to be substantially the same as the outer diameter of the spacer ring based (at least to some extent) on a durometer of the seal ring (see annotated Fig. 4 above) [e.g., one of ordinary skill can infer that the seal ring 76 and the spacer ring provided above can be characterized by a durometer (e.g., hardness), and that the respective durometer of each material is a design factor/consideration (of at least some extent/degree/magnitude) with respect to the sealing arrangement of the installed fuel injector].
Regarding claim 13, Peters (Figure 4) teaches a fuel injector (54, 60, 62, 64, and 66) configured to be installed in a fuel injector slot of an engine head (50) of an engine (see Fig. 4 in conjunction with paragraphs [0003], lines 1-8 and [0015], lines 1-4), the seal configuration comprising:
a seal ring (76) within a seal groove [e.g., the recess where the seal ring 76 and the spacer ring provided above are positioned] of the fuel injector, wherein the seal ring is formed from a first material (implicit) [see annotated Fig. 4 above],
a spacer ring within the seal groove of the fuel injector, wherein the spacer ring is formed from an unspecified material (implicit) [see annotated Fig. 4 above],
wherein the spacer ring is configured to be positioned on a high pressure side of the seal configuration (see Fig. 4 in conjunction with paragraph [0001]), wherein the high pressure side corresponds to a fuel receiving chamber of the engine head of the engine (see Fig. 4 in conjunction with paragraph [0001]) [e.g., the high pressure side (at the lowermost portion(s) of the fuel injector) implicitly taught via the recitation(s) providing that the fuel injector injects high pressure fuel into the engine]; [e.g., the uppermost side of the fuel injector relative to the lowermost side of the fuel injector where high pressure fuel enters the combustion chamber of the engine (e.g., the combustion chamber itself further defining the high pressure side in view of the compression/ignition that takes place)],
wherein an outer diameter of the spacer ring is greater than a diameter of a fuel injector bore of the fuel injector (see annotated Fig. 4 above), and
see annotated Fig. 4 above in conjunction with paragraph [0014], lines 1-3).
Peters fails to expressly teach wherein the spacer ring is made from a second material, the second material being different from the first material of the seal ring [e.g., while there is/are no apparent difference(s) between the claimed seal configuration (e.g., per applicant’s Fig. 2), and that of the seal configuration per Fig. 4 of Peters (from a visual standpoint), Peters does not expressly disclose that the seal ring 76 and the spacer ring provided above are made from different materials]. Note that claim 1 does not necessarily require that the spacer ring and the seal ring be made from different materials, however, since the intent is apparent via the limitations “a first material” and “a second material”, the examiner has construed the limitations as such [e.g., as requiring that the spacer ring and the seal ring are made from different materials]. Peter also fails to teach wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section.
However, Beardmore (Figure 1a) teaches an analogous seal configuration (30) for a fuel injector (14) [see Fig. 1a], and wherein the corresponding seal ring (32) may be made from a first material [e.g., a viscoelastic material or an elastic material such as rubber], and wherein the corresponding spacer ring (34 or 35) may be made from a second material [e.g., steel, aluminum, composites, etc.] that is different from the first material of the seal ring (see Fig. 1a in conjunction with paragraph [0022]). Notably, the 
Baehl (Figures 1, 3) also teaches an analogous sealing element (30) [e.g., corresponding to the claimed spacer ring of which serves as a sealing element], and wherein said sealing element is provided with a first set of chamfers on an uppermost portion of a cross-section of the sealing element [e.g., per Fig. 3, the chamfers between the points 14 and 15, and the points 8 and 9] and a second set of chamfers on a lowermost portion of the cross-section [e.g., per Fig. 3, the chamfers between the points 1 and 2, and the points 6 and 7] (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the spacer ring is made from a second material, the second material being different from the first material of the seal ring as a modification (or an alternative) in the seal configuration for a fuel injector per Peters [e.g., having the seal ring 76 and the spacer ring provided above be made from different materials], as suggested by Beardmore, in order to accordingly distribute axial forces relevant to the seal configuration, provide a desired measure of vibratory isolation to the fuel delivery system, and to limit heat transfer between the cylinder head and the fuel within the fuel delivery system (see Fig. 1a in conjunction with paragraph [0022]), and to have wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section as a modification (or an alternative) in the seal configuration per Peters [e.g., having the spacer ring per Peters include the first and second sets of chamfers], as suggested by Baehl, in order to accordingly achieve a spacer ring that is resistant (or more resistant) to extrusion and/or nibble (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]) [e.g., extrusion and/or nibbling are terms used to describe the physical damage/degradation of a seal caused by high stresses/pressures/friction/etc.]; [e.g., extrusion and/or nibbling of sealing rings/elements is a primary cause of seal failure in dynamic and/or high pressure sealing ring/element applications (e.g., applications such as that of the claimed invention)].
Regarding claim 14, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the seal groove has a height that is substantially the same as a combined thickness [e.g., from top to bottom per Fig. 4] of the spacer ring and the seal ring (see annotated Fig. 4 above). Note that this can also be presumed as being the case when the respective rings are compressed.
Regarding claim 15, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches wherein the seal ring is situated between the spacer ring and a fuel receiving chamber [e.g., the lower portions of the fuel transfer circuit 68] of the engine head (see annotated Fig. 4 above in conjunction with paragraph [0015]).
Regarding claim 16, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the seal ring forms a seal between the fuel receiving see Fig. 4 in conjunction with paragraphs [0014]-[0015]).
Regarding claim 17, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the fuel injector slot forms a fuel receiving chamber [e.g., the fuel transfer circuit 68] for the fuel injector, wherein the seal configuration is situated between the fuel receiving chamber and a lubrication chamber (56) of the engine (see Fig. 4 in conjunction with paragraphs [0014]-[0015]).
Regarding claim 18, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) a pressurization chamber [e.g., the space(s) upstream of and/or including the fuel transfer circuit 68 through which high pressure fuel is provided] (see annotated Fig. 4 above in conjunction with paragraphs [0001], [0015]); and
a nozzle (64), wherein the seal groove is between the pressurization chamber and the nozzle (see annotated Fig. 4 above in conjunction with paragraphs [0001], [0015]).
Regarding claim 19, Peters (Figure 4) teaches an engine (see Fig. 4 in conjunction with paragraphs [0003], lines 1-8 and [0015], lines 1-4) comprising:
an engine head (50) that includes one or more fuel injector slots (see Fig. 4 in conjunction with paragraph [0014], lines 1-3); and
one or more fuel injectors installed within the one or more fuel injector slots (see Fig. 4),
wherein at least one of the one or more fuel injectors includes:
e.g., the recess where the seal ring 76 and the spacer ring provided above are positioned]; and
a seal configuration configured to fit within the seal groove (see annotated Fig. 4 above),
	wherein the seal configuration comprises:
a seal ring (76) that comprises a first material (implicit) [see annotated Fig. 4 above]; and
	a spacer ring that comprises an unspecified material (implicit) [see annotated Fig. 4 above],
	wherein the spacer ring has a substantially uniform outer diameter [to absorb sideloading from an engine head of the engine]; [note that the emphasized limitation has been construed as an intended use, and to an extent that the spacer ring having a substantially uniform outer diameter per Peters is clearly capable of absorbing some degree of sideloading from the engine head 50 in view of its position relative to the engine head], and
	wherein the spacer ring is configured to be adjacent the seal ring within the seal groove to form a seal of one of the one or more fuel injector slots (see annotated Fig. 4 above in conjunction with paragraph [0014], lines 1-3).
Peters fails to expressly teach wherein the spacer ring is made from a second material, the second material being different from the first material of the seal ring [e.g., while there is/are no apparent difference(s) between the claimed seal configuration (e.g., per applicant’s Fig. 2), and that of the seal configuration per Fig. 4 of Peters (from a visual standpoint), Peters does not expressly disclose that the seal ring 76 and the spacer ring provided above are made from different materials]. Note that claim 1 does not necessarily require that the spacer ring and the seal ring be made from different materials, however, since the intent is apparent via the limitations “a first material” and “a second material”, the examiner has construed the limitations as such [e.g., as requiring that the spacer ring and the seal ring are made from different materials]. Peter also fails to teach wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section.
However, Beardmore (Figure 1a) teaches an analogous seal configuration (30) for a fuel injector (14) [see Fig. 1a], and wherein the corresponding seal ring (32) may be made from a first material [e.g., a viscoelastic material or an elastic material such as rubber], and wherein the corresponding spacer ring (34 or 35) may be made from a second material [e.g., steel, aluminum, composites, etc.] that is different from the first material of the seal ring (see Fig. 1a in conjunction with paragraph [0022]). Notably, the seal configuration per Beardmore is also concerned with the interface(s) between the fuel injector and a cylinder head (18).
Baehl (Figures 1, 3) also teaches an analogous sealing element (30) [e.g., corresponding to the claimed spacer ring of which serves as a sealing element], and wherein said sealing element is provided with a first set of chamfers on an uppermost portion of a cross-section of the sealing element [e.g., per Fig. 3, the chamfers between the points 14 and 15, and the points 8 and 9] and a second set of chamfers on a e.g., per Fig. 3, the chamfers between the points 1 and 2, and the points 6 and 7] (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the spacer ring is made from a second material, the second material being different from the first material of the seal ring as a modification (or an alternative) in the seal configuration for a fuel injector per Peters [e.g., having the seal ring 76 and the spacer ring provided above be made from different materials], as suggested by Beardmore, in order to accordingly distribute axial forces relevant to the seal configuration, provide a desired measure of vibratory isolation to the fuel delivery system, and to limit heat transfer between the cylinder head and the fuel within the fuel delivery system (see Fig. 1a in conjunction with paragraph [0022]), and to have wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section as a modification (or an alternative) in the seal configuration per Peters [e.g., having the spacer ring per Peters include the first and second sets of chamfers], as suggested by Baehl, in order to accordingly achieve a spacer ring that is resistant (or more resistant) to extrusion and/or nibble (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]) [e.g., extrusion and/or nibbling are terms used to describe the physical damage/degradation of a seal caused by high stresses/pressures/friction/etc.]; [e.g., extrusion and/or nibbling of sealing rings/elements is a primary cause of seal failure in dynamic and/or high pressure sealing ring/element applications (e.g., applications such as that of the claimed invention)].
Regarding claim 20, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the seal configuration is situated between a lubrication chamber (56) of the engine head and a fuel receiving chamber [e.g., the fuel transfer circuit 68] of at least one of the one or more fuel injector slots (see Fig. 4 in conjunction with paragraphs [0014]-[0015]).
Regarding claim 21, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters (Figure 4) further teaches (at least implicitly) wherein the spacer ring is configured to be positioned on a low pressure side of the seal configuration, and wherein the seal ring is configured to be positioned on a high pressure side of the seal configuration see Fig. 4 in conjunction with paragraph [0001]) [e.g., the high pressure side (at the lowermost portion(s) of the fuel injector) implicitly taught via the recitation(s) providing that the fuel injector injects high pressure fuel into the engine]; [e.g., the uppermost side of the fuel injector relative to the lowermost side of the fuel injector where high pressure fuel enters the combustion chamber of the engine (e.g., the combustion chamber itself further defining the high pressure side in view of the compression/ignition that takes place)].
Regarding claim 22, Peters in view of Beardmore in further view of Baehl teaches the invention as claimed and as discussed above. Peters in view of Beardmore fails to teach the first and second sets of chamfers, and wherein the first set of chamfers are different from the second set of chamfers.
e.g., corresponding to the claimed spacer ring of which serves as a sealing element], and wherein said sealing element is provided with a first set of chamfers on an uppermost portion of a cross-section of the sealing element [e.g., per Fig. 3, the chamfers between the points 14 and 15, and the points 8 and 9] and a second set of chamfers on a lowermost portion of the cross-section [e.g., per Fig. 3, the chamfers between the points 1 and 2, and the points 6 and 7] (see Fig. 1, 3 in conjunction with paragraphs [0039]-[0040]), and wherein the first set of chamfers are different from the second set of chamfers (see Fig. 1, 3) [e.g., per Fig. 3, the upper set of chamfers are noticeably different from the bottommost set of chamfers, at least with respect to a size/length and/or a relative angle]; see motivation(s) as discussed with regard to claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747